DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of  Group 1 (Claims 1-10) in the reply filed on August 9, 2022, is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Folli (GP2298962A).
In re claim 1, Folli discloses a metallized film (26 – Figure 4, pg.9 l.4) in which n electrode portions (10, 10’’ – Figure 4, pg.7 l.10), which are metal deposition portions, are formed in parallel on at least one surface of a dielectric film having a film width corresponding to n capacitor elements, n being an even number of 2 or more (pg.7 ll.17-24); 
wherein each electrode portion is provided with a plurality of inclined margins (12’’ – Figure 4, pg.8 l.13), which are non-metal deposition portions extending at an angle with respect to a film width direction, at a regular interval in a film length direction (pg.6 ll.9-17, Figure 4), and 
across a center line (19 – Figure 4, pg.8 l.18) virtually extending in the film length direction at the center in the film width direction (Figure 4), the inclined margins (12’’ above 19– Figure 4) of the electrode portion located on one side in the film width direction, and the inclined margins (12’’ below 19 – Figure 4)of the electrode portion located on the other side in the film width direction are inclined in opposite directions so as to be line-symmetric with respect to the center line (19 – Figure 4).
In re claim 10, Folli discloses a metallized film roll comprising the metallized film according to claim 1, as explained above. Folli further discloses a metalized film in a roll shape (pg.7 ll.20-23).


Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the electrode portions are divided by a vertical margin, and the inclined margins of the first electrode portion are distanced by a an interval that is greater than the inclined margins of the second electrode portion, and the angle of the inclined margins of the first electrode portion is greater than the angle of the inclined margins of the second electrode portion. 
Claim 6-9 are allowed. The prior art does not teach nor suggest (in combination with other claim limitations) the electrode portions are divided by a vertical margin, and the inclined margins of the first electrode portion are distanced by a an interval that is greater than the inclined margins of the second electrode portion, and the angle of the inclined margins of the first electrode portion is greater than the angle of the inclined margins of the second electrode portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yang et al. (US Patent 7,933,111)			Figure 7, Figure 8
Vetter et al. (US Patent 6,370,008)			Figure 1
Momose (US Patent 6,040,038)				Figure 12, Figure 13
Zhu et al. (US Publication 2014/0301019)		Figure 10
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848